Citation Nr: 1237043	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO. 07-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In March 2008, the Veteran presented testimony before the undersigned Veterans Law Judge via a videoconference hearing. A transcript of the hearing has been associated with the record.

In a March 2011 decision, the Board denied the Veteran's claims of entitlement to service connection for multiple sclerosis and entitlement to a TDIU. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). In a December 2011 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the March 2011 Board decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 JMR, the parties agreed that the March 2011 Board decision failed to ensure compliance with a May 2008 Board remand which directed the RO or AMC to take appropriate steps to ensure that all service treatment records were associated with the claims file, to include a sending a request to the National Personnel Records Center (NPRC), and to render a determination as to whether the Veteran's complete service treatment records were in the claims file. Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Throughout the record, the Veteran has contended that his service treatment records are incomplete. During the May 2007 Decision Review Officer (DRO) hearing, the Veteran reported that the service treatment records associated with the claims file "stop just before I went to Vietnam [and jump] to the day I got out of service." The Veteran alleged that he was treated for multiple sclerosis symptoms during his service in Vietnam and while he was stationed at Fort Carson; however, the records during these periods are not associated with the service treatment records obtained by VA. See December 2008 statement submitted by the Veteran.

The parties to the JMR noted that the AMC sent an August 2009 request to NPRC to determine the availability of any additional service treatment records. There is no indication that a response was received to the request. 

In the JMR, the parties observed that the AMC "failed to render a determination as to whether the [Veteran's] complete [service treatment records] were in the claims file." 

In May 2012, the Veteran's attorney submitted a copy of a response to a request for service treatment records from the NPRC. The NPRC stated that the service treatment records were sent to VA after the Veteran filed a claim at the time of his separation from service.

Despite the NPRC's response that indicates that the complete service treatment records have already been associated with the record, the RO must take appropriate steps to ensure that all of the Veteran's service treatment records, including any records pertinent to service in Vietnam and at Fort Carson, are associated with the record. 

The parties to the JMR also agreed that the Board impermissibly rejected lay evidence of record concerning symptomatology during service and within the seven year presumptive period under 38 C.F.R. § 3.207(a)(3) and failed to consider "whether there were manifestations of sufficient symptoms to support a retrospective diagnosis of [multiple sclerosis] in service or within the presumptive period."

The RO must schedule the Veteran for a VA examination to determine whether there were manifestations of sufficient symptoms to support a retrospective diagnosis of multiple sclerosis in service or within the presumptive period. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions). 

The December 2011 JMR observed that the Veteran's claim of entitlement to TDIU was inextricably intertwined with the claim of entitlement to service connection for multiple sclerosis. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

As the matter of entitlement to service connection for multiple sclerosis will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim of service connection for multiple sclerosis. See Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (generally, for reasons of judicial economy or on prudential grounds, a claim will be remanded for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated). 


Accordingly, the case is REMANDED for the following action:

1. The RO must take appropriate steps to ensure that all service treatment records are associated with the claims file, to include submitting another request to the NPRC, requesting records from the Army Surgeon General's Office, and requesting records from the Records Management Center (RMC) or from other appropriate locations. 

* The RO must request that NPRC and the Army Surgeon General's Office conduct searches of the 229th General Dispensary, APO 96491, for any pertinent treatment notes and/or sick call records.

* The RO must attempt to obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

* The RO must document all efforts to obtain any outstanding service treatment records and document all responses received from all attempts to obtain the records. The RO must associate the documentation with the claims file.

* IF THE RO DETERMINES IT HAS THE VETERAN'S COMPLETE SERVICE TREATMENT RECORDS, THE RO SHOULD ASSOCIATE DOCUMENTATION WITH THE CLAIMS FILE STATING ITS DETERMINATION THAT THERE ARE NO OUTSTANDING SERVICE TREATMENT RECORDS.

* If VA is unsuccessful in obtaining any outstanding service treatment records, it must inform the Veteran and provide him an opportunity to submit copies of the records. 

2. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any outstanding VA treatment records dated after May 2012.

* The RO must then attempt to obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

* If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.

3. The RO must return the claims folder to the VA neurologist who issued the April 2009 opinion. If that examiner is not available, the RO shall obtain an opinion from an appropriately qualified clinician. The following considerations will govern the examiner's review and opinion: 

* The examiner will be advised THE PURPOSE OF THE EXAMINATION IS TO ASCERTAIN WHETHER THERE WERE MANIFESTATIONS OF SUFFICIENT SYMPTOMS TO SUPPORT A RETROSPECTIVE DIAGNOSIS OF MULTIPLE SCLEROSIS IN SERVICE OR WITHIN THE SEVEN YEAR PRESUMPTIVE PERIOD FOLLOWING SERVICE. 

* The examiner must review the following medical opinions and comment on the opinions with respect to all of the other evidence of record, including statements and testimony by the Veteran, his wife, and a friend, and the copies of articles submitted by the Veteran related to symptoms of multiple sclerosis:

a. June 2007 and January 2010 opinions by Ann Camac, M.D., in which she reported that the Veteran first developed symptoms of multiple sclerosis in 1966 while serving in Vietnam;

b. A June 2007 opinion provided by Robert D. Yager, M.D., in which the he noted the Veteran was diagnosed with multiple sclerosis in 2006, and he stated, "In retrospect, his neurologist thinks the disorder probably began over 20 years ago";

c. The April 2009 VA examination opinion, in which the examiner stated, "There is no clinical evidence that I can find through [the claims file] that the [V]eteran's symptoms began during service or within the first seven years after his separation from the service";

d. A July 2012 opinion provided by Patrick Carey, M.D., in which the physician opined that the Veteran's symptoms of multiple sclerosis were "first objectively demonstrated during service in the 1960's."

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder, and whether the examiner explained the factual and medical bases for any opinion.  

4. Following the above action, the RO must review the evidence, take any additional development deemed necessary, and adjudicate the claim of service connection for multiple sclerosis. 

5. Afterwards, review and readjudicate the Veteran's claim of entitlement to TDIU. If the benefit sought remains denied, the Veteran and his counsel must be issued a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


